Case 1:15-cv-00545-JFB-SRF Document 488 Filed 12/18/19 Page 1 of 3 PageID #: 25725



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

                                                       )
  EVOLVED WIRELESS, LLC,                               )
                                                       )
                         Plaintiff,                    )
                                                       )
                 v.                                    )
                                                       )   C.A. No. 15–545–JFB–SRF
  SAMSUNG ELECTRONICS CO., LTD.,                       )
  AND SAMSUNG ELECTRONICS                              )
  AMERICA, INC.                                        )
                                                       )
                         Defendants.                   )
                                                       )

    STIPULATION SEEKING EXTENSION OF THE DEADLINE TO FILE A MOTION
                           FOR REARGUMENT

         WHEREAS, on December 4, 2019, the Court granted a partial motion for summary

  judgment of patent exhaustion and license filed by Samsung Electronics Co., Ltd. and Samsung

  Electronics America, Inc.

         WHEREAS, a motion for reargument under Local Rule 7.1.5 of the Court’s Order would

  be due on December 18.

         WHEREAS, Evolved Wireless’s deadline for filing a motion to alter or amend the

  judgment entered into the related cases is due on January 2, 2020.

         IT IS HEREBY STIPULATED by the parties, subject to the approval of the Court, that

  the deadline for a motion for reargument of the Court’s Order shall be extended until January 2,

  2020 such that all briefing on the Court’s Order in this case and related cases is on the same

  briefing schedule.




                                                   1
Case 1:15-cv-00545-JFB-SRF Document 488 Filed 12/18/19 Page 2 of 3 PageID #: 25726



  Dated: December 18, 2019                  Respectfully submitted,

  OF COUNSEL:                               FARNAN LLP

  Christopher K. Larus                      By: /s/ Brian E. Farnan
  Marla R. Butler                              Brian E. Farnan (#4089)
  Ryan M. Schultz                              Michael J. Farnan (#5165)
  Andrew D. Hedden                             919 N. Market Street, 12th Floor
  Benjamen C. Linden                           Wilmington, De 19801
  Ryan E. Dornberger                           Tel: (302) 777-0300
  Anthony F. Schlehuber                        bfarnan@farnanlaw.com
  Marla R. Butler
  Rajin S. Olson                            Counsel for Plaintiff Evolved Wireless, LLC
  ROBINS KAPLAN LLP
  800 LaSalle Avenue, Suite 2800
  Minneapolis, MN 55402
  Tel: (612) 349-8500

  Andrea L. Gothing
  ROBINS KAPLAN LLP
  2440 W. El Camino Real, Suite 100
  Mountain View, CA 94040
  Tel: (650) 784-4040

  Annie Huang (admitted pro hac vice)
  ROBINS KAPLAN LLP
  601 Lexington Avenue, Suite 3400
  New York, NY 10022
  Telephone: (212) 980-7438
  Facsimile: (212) 980-7499




                                        2
Case 1:15-cv-00545-JFB-SRF Document 488 Filed 12/18/19 Page 3 of 3 PageID #: 25727



  OF COUNSEL:                                   SHAW KELLER LLP

  Kevin P.B. Johnson                            By: /s/ Nathan Hoeschen
  Victoria F. Maroulis                              John W. Shaw (#3362)
  Todd M. Briggs                                    Karen E. Keller (#4489)
  QUINN EMANUEL URQUHART &                          Andrew E. Russell (#5382)
  SULLIVAN, LLP                                     Nathan Hoeschen (No. 6232)
  555 Twin Dolphin Dr., 5th Floor                   I.M. Pei Building
  Redwood Shores, CA 94065                          1105 North Market Street, 12th Floor
  Tel: (650) 801-5100                               Wilmington, DE 19801
                                                    Tel: (302) 298-0700
                                                    jshaw@shawkeller.com
                                                    kkeller@shawkeller.com
                                                    arussell@shawkeller.com
                                                    nhoeschen@shawkeller.com

                                                Counsel for Defendants Samsung Electronics
                                                Co., Ltd. and Samsung Electronics America,
                                                Inc.


         SO ORDERED this ____ day of ________, 2019



                                    _______________________________________
                                      United States District Judge




                                            3
